—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golia, J.), dated December 7, 2000, which granted the defendants’ separate motions to strike the action from the trial calendar to the extent that the plaintiff was directed to submit to an independent medical examination by doctors designated by the defendants within 30 days.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the defendants’ motions were not untimely as a matter of law (see, 22 NYCRR 202.21 [e]; CPLR 2103 [b] [2]; Levy v Schaefer, 160 AD2d 1182). *610Since the defendants’ motions were timely, the Supreme Court providently exercised its discretion in directing the plaintiffs examination, as the defendants were only required to demonstrate that the action was not ready for trial (see, Audiovox Corp. v Benyamini, 265 AD2d 135). Krausman, J. P., Luciano, Smith and Adams, JJ., concur.